Citation Nr: 1041485	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the character of the appellant's discharge for the 
period of service from October 29, 1998, to July 11, 2003, 
constitutes a bar to payment of VA benefits.

2.  Entitlement to service connection for fatigue and sleep 
disturbance, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1994 to July 1998, and 
from October 1998 to July 2003, and was discharged under other 
than honorable conditions after the latter period of service.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from August 2006 and November 2006 determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Houston, Texas, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before a 
member of the Board on June 10, 2010 at the San Antonio VA 
office.  However, he requested that the hearing be rescheduled at 
the VA office closest to his home near Dallas, Texas.  The 
hearing was rescheduled for September 21, 2010, again at the San 
Antonio office.  Thus, on the date of the scheduled hearing, the 
Veteran again requested that it be rescheduled for another date 
at the Waco RO.  The hearing has not yet been scheduled.    

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, in 
order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is recognized 
under 38 C.F.R. § 20.904(a)(3), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before the Board at 
the Waco RO, as the docket permits. 
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

